DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            PAUL McNAMEE,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-4237

                            [October 11, 2018]

   Appeal of the order denying rule 3.850 motion from the Circuit Court
for the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn,
Judge; L.T. Case No. 56-2001-CF-003500A.

  Nellie L. King of The Law Offices of Nellie L. King, West Palm Beach, for
appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.